Case 1:18-cv-15077-JRP-KMW Document 52 Filed 10/28/19 Page 1 of 2 PageID: 974




                             BROWN & CONNERY, LLP
                                        ATTORNEYS AT LAW
                                    360 HADDON AVENUE
                                 WESTMONT, NEW JERSEY 08108
                                         (856) 854-8900
                                       FAX (856) 858-4967
Jonathan L. Triantos, Esq.
jtriantos@brownconnery.com

                                        October 28, 2019

VIA ECF AND HAND DELIVERY
Honorable Karen M. Williams, U.S.M.J.
Mitchell H. Cohen Federal Courthouse
1 John F. Gerry Plaza
4th & Cooper Streets
Camden, New Jersey 08101

        Re: Mall Chevrolet, Inc. v. General Motors LLC
            Civil Action No.: 1:18-cv-15077-JRP-KMW

Dear Judge Williams:

       We represent the Plaintiff, Mall Chevrolet, Inc. (“Mall”) in the above-referenced action
against Defendant, General Motors LLC (“GM”). On behalf of Mall, we respectfully request
permission to file the enclosed Motion to Quash the Deposition Subpoenas issued by GM to
CarMax Auto Superstores, Inc. and Carvana Company and/or for a Protective Order (“Motion to
Quash”). We also respectfully request a telephone conference with the Court given the time
constraints for pretrial factual discovery in this matter.

        As set forth in the enclosed Motion to Quash, GM is purporting to conduct third-party
depositions on issues not relevant under the New Jersey Franchise Practices Act, N.J.S.A. §
56:10–1, et seq. and/or the after-acquired evidence doctrine. Consequently, such issues are well
beyond the permissible scope of discovery set forth in Fed. R. Civ. P. 26(b)(1). Furthermore,
GM has now noticed twelve (12) depositions in this litigation, despite the fact that Federal Rules
of Civil Procedure 26 and 30 and Your Honor’s October 18, 2018 Order (see Docket Document
No. 2) dictate that the parties are limited to ten (10) depositions each without leave of Court.

       Additionally, even assuming the enclosed Motion to Quash was denied, there are issues
with the scheduling of these depositions within the timeframe in Judge Padova’s September 26,
2019 Order (see Docket Document No. 49) setting a pretrial factual discovery end date of
November 22, 2019.

        On October 28, 2019, the parties participated in a meet and confer telephone conference
regarding the issues set forth in the enclosed Motion to Quash and in this correspondence. The
parties were unable to reach a resolution on the issues.
Case 1:18-cv-15077-JRP-KMW Document 52 Filed 10/28/19 Page 2 of 2 PageID: 975

                               BROWN & CONNERY, LLP
October 28, 2019
Page 2


       Thank you for Your Honor’s courtesies in this matter.

                                                  Respectfully submitted,

                                                  BROWN & CONNERY, LLP

                                                  s/   Jonathan L. Triantos
                                                  Jonathan L. Triantos

Enclosure
cc:    Honorable John R. Padova, U.S.D.J. (via ECF)
       Jeremy A. Cohen, Esquire (via ECF)
       James C. McGrath, Esquire (via ECF)
       Andrew T. Stark, Esquire (via ECF)
